DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 8-11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pant (US 8,587,231) in view of Lin (US 2013/0342214) and Verbugge et al. (US 2014/0131059; “Verbugge”).
Regarding claim 1, Pant discloses a power tool (Fig. 1) comprising:
a tool housing (102; Fig. 1) including a motor housing (102a) and a handle portion (112); 
a battery receptacle (see annotated diagram 1 below) disposed at an end of the handle portion (112) opposite the motor housing (102a; Fig. 1), the battery receptacle (see annotated diagram 1 below) being configured to receive a battery pack (108; Fig. 1);
a brushless DC (BLDC) motor (104; col. 5 ll. 43-50) including an electronically-commutated stator assembly (col. 2 ll. 29-39, col. 4 ll. 30-31 col. 7 ll. 42-48) and a rotor assembly magnetically interacting with the rotor assembly col. 2 ll. 29-39), the stator assembly comprising a stator lamination stack (see annotated diagram 1 below) sized to be received within the motor housing (102a; Fig. 1);
a power switching circuit (820) including a plurality of solid-state power switches (312, 314, 316, 322, 324, 326; col. 5 ll. 30) disposed on a current path from the battery pack (108) to the motor (108; col. 2 ll. 52-54; Fig. 3);
an electronic controller (302) configured to switch a switching operation of the plurality of solid-state power switches (312, 314, 316, 322, 324, 326) to regulate supply of electric power from the battery pack (108) to the motor (104; col. 5 ll. 4-18).


    PNG
    media_image1.png
    550
    364
    media_image1.png
    Greyscale

Diagram 1


However, Lin teaches a battery pack having a maximum voltage of 60 V (para. [0006]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the battery pack of Pant by having provided the maximum voltage of 60 V, as taught by Lin, in order to sufficiently power a tool.
Pant in view of Lin fail to disclose an output shaft rotatably driven by the motor.
However, Verbugge teaches an output shaft (see annotated diagram 2 below) drive by the motor (185; Fig. 5).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the tool and motor of Pant in view of Lin by having provided the output shaft, as taught by Verbugge, in order to provide a means of transmitting rotary energy from the motor to the tool output.


    PNG
    media_image2.png
    388
    384
    media_image2.png
    Greyscale

Diagram 2

	Pant in view of and Lin fail to disclose a stator lamination stack having a circumference of approximately 140 to approximately 190 mm.
It would have been an obvious matter of design choice to select the aforementioned size, since such a modification would have involved a mere change In re Rose, 105 USPQ 237 (CCPA 1955).
	Pant in view of Lin fail to disclose wherein the motor, when powered by the battery pack, produces a maximum power output of at least 1600 watts for driving the output shaft.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the aforementioned value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 2, Pant in view of Lin fails to disclose a gear case supporting the output shaft.
Verbugge discloses a gear case (see annotated diagram 2 above) supporting the output shaft (see annotated diagram 2 above; Fig. 5).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the gear case of Pant in view of Lin by having provided the output shaft, as taught by Verbugge, in order to provide a means of transmitting rotary energy from the motor to the tool output.
Regarding claim 8, Pant in view of Lin fails to disclose the motor drives the output shaft at a maximum torque of at least 30 inch-pounds and a maximum speed of at least 8000 rotations-per-minute.
However, Verbugge teaches wherein the motor (185) drives the output shaft (see annotated diagram 2 above) at a maximum torque of at least 30 inch-pounds and a maximum speed of at least 8000 rotations-per-minute (para. [0044]).

Regarding claim 9, Pant discloses further comprising a circuit board (820) supported by the handle (112; element 820 is disposed within element 106, which is located in the handle) along a plane normal to the longitudinal axis of the motor (104) adjacent the motor (104; Fig. 1), the circuit board (820) having a surface on which the plurality of solid-state power switches is mounted (col. 5 ll. 27-31).
Pant fails to disclose the circuit board supported by the motor housing.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to relocate the circuit board, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 10, Pant discloses a power tool (Fig. 1) comprising:
a tool housing (102; Fig. 1) including a motor housing (102a) and a handle portion (112); 
a battery receptacle (see annotated diagram 1 above) disposed at an end of the handle portion (112) opposite the motor housing (102a; Fig. 1), the battery receptacle (see annotated diagram 1 above) being configured to receive a battery pack (108; Fig. 1);
a brushless DC (BLDC) motor (104; col. 5 ll. 43-50) including an electronically-commutated stator assembly (col. 2 ll. 29-39, col. 4 ll. 30-31 col. 7 ll. 42-48) and a rotor assembly magnetically interacting with the rotor assembly to rotate with respect to the stator assembly (col. 2 ll. 29-39), the stator assembly comprising a stator lamination stack (see annotated diagram 1 above) sized to be received within the motor housing (102a; Fig. 1);
a power switching circuit (820) including a plurality of solid-state power switches (312, 314, 316, 322, 324, 326; col. 5 ll. 30) disposed on a current path from the battery pack (108) to the motor (108; col. 2 ll. 52-54; Fig. 3);
an electronic controller (302) configured to switch a switching operation of the plurality of solid-state power switches (312, 314, 316, 322, 324, 326) to regulate supply of electric power from the battery pack (108) to the motor (104; col. 5 ll. 4-18).
Pant fails to disclose the battery pack having a maximum voltage of 60 V.
However, Lin teaches a battery pack having a maximum voltage of 60 V (para. [0006]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the battery pack of Pant by having provided the maximum voltage of 60 V, as taught by Lin, in order to sufficiently power a tool.
Pant in view of Lin fails to disclose the motor drives the output shaft at a maximum torque of at least 30 inch-pounds and a maximum speed of at least 8000 rotations-per-minute.
However, Verbugge teaches wherein the motor (185) drives the output shaft (see annotated diagram 2 above) at a maximum torque of at least 30 para. [0044]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the motor and output shaft of Pant in view of Lin by having provided the torque and speed, as taught by Verbugge, in order to tailor the tool for certain functions required by the end user.
Regarding claim 11, Pant in view of Lin fails to disclose a gear case supporting the output shaft.
Verbugge discloses a gear case (see annotated diagram 2 above) supporting the output shaft (see annotated diagram 2 above; Fig. 5).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the gear case of Pant in view of Lin by having provided the output shaft, as taught by Verbugge, in order to provide a means of transmitting rotary energy from the motor to the tool output.
Regarding claim 17, Pant in view of Lin and Verbugge disclose the motor (104).
	Pant in view of Lin fail to disclose wherein the motor, when powered by the battery pack, produces a maximum power output of at least 1600 watts for driving the output shaft.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the aforementioned value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 18, Pant in view of Lin disclose further comprising a circuit board (820) supported by the handle (112; element 820 is disposed within element 106, which is located in the handle) along a plane normal to the longitudinal axis of the motor (104) adjacent the motor (104; Fig. 1), the circuit board (820) having a first surface (see annotated diagram 3 below) on which the plurality of solid-state power switches is mounted (col. 5 ll. 27-31; Figs. 2A, 2B) and a second surface (see annotated diagram 3 below).
Pant in view of Lin fail to disclose a second surface on which a heat sink is mounted facing the motor. 
However, Verbugge teaches a heat sink (195; para. [0039]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the second surface of Pant in view of Lin by having provided the heat sink, as taught by Verbugge, in order to cool the elements of the circuit.
Pant fails to disclose the circuit board supported by the motor housing.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to relocate the circuit board, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.


    PNG
    media_image3.png
    410
    422
    media_image3.png
    Greyscale

Diagram 3

Allowable Subject Matter
4.	Claims 3, 4-7 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 3, the most relevant prior art is Verbugge.
Verbugge teaches the output shaft and the motor shaft (Fig. 5).
Verbugge fails to teach these aforementioned elements being substantially perpendicular to each other.
It would not be obvious to modify Verbugge with this limitation because rearing the elements depicted in Fig. 5, to make the motor shaft vertical would render the tool inoperable. Space is limited in the tool of Verbugge to configure these elements to read on the limitation.
Regarding claim 4, the most relevant prior art is Pant.
Pant discloses the handle (112) and longitudinal axis of the motor housing (104a). 
	Pant fails to disclose the handle is elongated along a longitudinal axis of the motor housing.
	It would not be obvious to modify Pant with this limitation because Pant requires a substantially 90 degree grip to be able to utilize the tool on a vertical wall.
	Regarding claim 12, the most relevant prior art is Verbugge.
Verbugge teaches the output shaft and the motor shaft (Fig. 5).
Verbugge fails to teach these aforementioned elements being substantially perpendicular to each other.
It would not be obvious to modify Verbugge with this limitation because rearing the elements depicted in Fig. 5, to make the motor shaft vertical would render the tool inoperable. Space is limited in the tool of Verbugge to configure these elements to read on the limitation.


	Regarding claim 13, the most relevant prior art is Pant.
	Pant discloses the handle (112) and longitudinal axis of the motor housing (104a). 
	Pant fails to disclose the handle is elongated along a longitudinal axis of the motor housing.
	It would not be obvious to modify Pant with this limitation because Pant requires a substantially 90 degree grip to be able to utilize the tool on a vertical wall.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731